Citation Nr: 0933163	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  08-23 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1944 until May 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Huntington, 
West Virginia.

The Veteran testified before a Decision Review Officer at a 
Regional Office hearing in February 2009.  Subsequently, the 
Veteran testified before the undersigned Acting Veterans Law 
Judge at a Travel Board hearing in June 2009.  Transcripts of 
these proceedings are associated with the claims file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is no evidence of hearing loss in service, or 
within one year after service, and no competent medical 
evidence linking the Veteran's current hearing loss with his 
period of service.

2.  There is no evidence of tinnitus in service, or within 
one year after service, and no competent medical evidence 
linking the Veteran's current bilateral tinnitus with his 
period of service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2008).

2.  Service connection for bilateral tinnitus is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's assertion that 
bilateral hearing loss and tinnitus are related to his 
service with the United States Navy from January 1944 until 
May 1946.  Specifically, the Veteran asserts that his hearing 
was damaged primarily as a result of exposure to the noise of 
diesel engines aboard an amphibious naval vehicle, and also 
exposure it anti-aircraft and machine gun fire.  The Veteran 
contends that he worked as an electrician's mate on LSM-245 
(an amphibious landing ship) and was exposed to heavy gunfire 
and loud noises.  He further contends that while onboard LSM-
245 he spent at least four hours a day in the engine room 
working around two 1,800 horsepower diesel engines.  He has 
described this level of noise as being significantly louder 
than a firing machine gun and that, in addition to the engine 
room, the Veteran suffered from exposure to the sound of 
anti-aircraft and machinegun fire.  He also notes that while 
onboard he did not use hearing protection.
  
Factual Background

A brief review of the history of this appeal is as follows.  
The Veteran's service treatment records do not reflect 
treatment or complaints of hearing loss or tinnitus 
throughout service and a separation examination in May 1946 
indicates the Veteran's ears were normal and his hearing was 
15/15 whispered voice in both ears, which indicates normal 
hearing.
  
The first evidence of hearing loss and tinnitus is a May 1992 
Workers Compensation audiological examination which shows a 
diagnosis of sensorineural hearing loss and complaints of 
tinnitus.  At the time of this examination the Veteran 
reported a four to five year history of worsening hearing 
loss and a six to eight month history of tinnitus.  The 
Veteran also reported a history of significant occupational 
noise exposure post-service while as a cable splicer for a 
telephone company.    

The Veteran was afforded a VA audiological examination in 
June 2008.  During this examination the Veteran reported a 
history of working as an electrician aboard ship in a very 
noisy engine room for eight hours every for three years.  
Post-service, the Veteran reported little noise exposure.  He 
indicated that he worked for a telephone company for 39 years 
as a cable splicer and had to wear a headset but indicated 
that the headset was not very noisy.  The Veteran also 
complained of tinnitus for many years, ever since his 
military service.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
70
75
LEFT
25
30
65
75
75

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 72 percent in the left ear.  

Upon review of the claims file the claims file the examiner 
concluded that it was unlikely that the Veteran's tinnitus 
was related to his military service as there was no evidence 
of tinnitus in the Veteran's military records and there was 
conflicting evidence of when the tinnitus first began (i.e., 
in May 1992 the Veteran reported a history of tinnitus for 
only the past six to eight months while during the June 2008 
VA examination the Veteran reported a history of tinnitus 
since military service.)

The examiner also opined that they could not provide an 
opinion as to whether the Veteran's hearing loss was related 
to military service without resort to mere speculation due to 
no puretone testing at separation, reported military noise 
exposure, and conflicting reports of occupational noise 
exposure after military service (i.e., in May 1992 the 
Veteran reported a history of tinnitus for only the past six 
to eight months while during the June 2008 VA examination the 
Veteran reported a history of tinnitus since military 
service.)

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 C.F.R. § 3.307.  Disorders 
diagnosed more that one year after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).  In fact, a claimant may 
establish direct service connection for a hearing disability 
which initially manifests itself several years after 
separation from service on the basis of evidence showing that 
the current hearing loss is causally related to injury or 
disease suffered in service.  Hensley v. Brown, 5 Vet. App. 
155, 164 (1993).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provide: "For the purpose of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent."  This 
regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley, 5 Vet. App. at 157 (the 
threshold for normal hearing is from zero to 20 dB, and 
higher threshold levels indicate some degree of hearing 
loss).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis

The Board notes that the June 2008 VA audiological evaluation 
report shows that the Veteran has a bilateral hearing loss 
disability for VA purposes.  See 38 C.F.R. § 3.385.  The 
Board also notes that the Veteran has been diagnosed with 
tinnitus.  Thus, the Board will concede that he has current 
bilateral hearing loss and tinnitus.

However, the Board finds that a preponderance of the evidence 
is against the claim for service connection for bilateral 
hearing loss and tinnitus.  First, as above, there is no 
evidence of hearing loss or complaints of tinnitus in 
service.  Specifically, the May 1946 separation examination 
shows normal hearing.  Second, the first indication of 
hearing loss and tinnitus is dated in March 1992, 
approximately 46 years after the Veteran's discharge from 
military service.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim. Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).  Finally, there is no medical evidence in the record 
that links the Veteran's current bilateral hearing loss and 
tinnitus to his military service.  In fact, the June 2008 VA 
examiner specifically opined that the Veteran's current 
tinnitus was not related to his military service for reasons 
explained above and opined that an opinion regarding the 
Veteran's bilateral hearing loss could not be made without 
resort to mere speculation.         

The Veteran's claim for service connection implicitly 
includes the assertion that his bilateral hearing loss and 
tinnitus are related to service, but his personal opinion as 
a lay person not trained in medicine is not competent 
evidence needed to establish a link between these disorders 
and their relationship to service.  Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494.  Thus, the Veteran's 
personal opinion that the disabilities at issue began in 
service or that they are otherwise related to service is not 
a sufficient basis for awarding service connection.  As there 
is no evidence that the Veteran's bilateral hearing loss 
and/or tinnitus are related to service, his claim for service 
connection must be denied.  38 U.S.C.A. § 5107(b).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2007.  Moreover, the record shows that 
the appellant was represented by a Veteran's Service 
Organization and its counsel throughout the adjudication of 
the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).    

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant an 
audiological examination, obtained medical opinions as to the 
etiology of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

With regard to the appellant's contention that the June 2008 
VA examination report is inadequate as the examiner did not 
account for the Veteran's military service, the Board notes 
that an examination is adequate where it is based upon 
consideration of the veteran's prior medical history and 
examinations and the final report describes the disability in 
sufficient detail so that the Board's "evaluation of the 
claimed disability will be a fully informed one."  Ardison 
v. Brown, 6 Vet.App. 405, 407 (1994).  The June 2008 
examination included the Veteran's pertinent history and 
current complaints and findings.  Thus, the Board finds that 
examination adequate. 

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied.



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


